Name: Commission Regulation (EEC) No 1158/90 of 7 May 1990 fixing the maximum buying-in price and the quantities of beef bought in for the 21st partial invitation to tender under Regulation (EEC) No 1627/89
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 8 . 5 . 90 Official Journal of the European Communities No L 116/ 11 COMMISSION REGULATION (EEC) No 1158/90 of 7 May 1990 fixing the maximum buying-in price and the quantities of beef bought in for the 21st partial invitation to tender under Regulation (EEC) No 1627/89 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 571 /89 0, and in particular Article 6 (7) thereof, Whereas, pursuant to Commission Regulation (EEC) No 859/89 of 29 March 1989 laying down detailed rules for the application of intervention measures in the beef and veal sector (3), an invitation to tender was opened by Commission Regulation , (EEC) No 1627/89 of 9 June 1989 on the buying in of beef by invitation to tender (4), as last amended by Regulation (EEC) No 1006/90 0 ; Whereas, in accordance with Article 11 (1 ) of Regulation (EEC) No 859/89, a maximum buying-in price is to be fixed for quality R3, where appropriate, for each partial invitation to tender in the light of the tenders received ; whereas, in accordance with Article 12 of that Regulation, only tenders lower than or equal to the maximum price are to be accepted ; Whereas, after the tenders submitted for the 21st partial invitation to tender have been examined and taking account, pursuant to Article 6 ( 1 ) of Regulation (EEC) No 805/68 , of the requirements for reasonable support of the market and the seasonal trend in slaughterings, the maximum buying-in price and the quantities which may be accepted into intervention should be fixed ; Whereas the price difference recorded results in a different maximum buying-in price being set in Spain in accordance with Article 11 ( 1 ) of Regulation (EEC) No 859/89 : Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION : Article 1 For the 21st partial invitation to tender opened by Regulation (EEC) No 1627/89 : (a) for category A :  the maximum buying-in price is hereby fixed at ECU 275,5 per 100 kilograms of carcases or half-carcases of quality R3 and at ECU 283 per 100 kilograms of carcases or half-carcases of quality R3 offered in Spain,  the maximum quantity of carcases or half-carcases accepted is hereby fixed at 5 008 tonnes ; the quantities offered are hereby reduced by 55 % pursuant to Article 11 (3) of Regulation (EEC) No 859/89 ; (b) for category C :  the maximum buying-in price is hereby fixed at ECU 275,5 per 100 kilograms of carcases or half-carcases of quality R3 ,  the maximum quantity accepted is hereby fixed at 3 151 tonnes ; the quantities offered are hereby reduced by 55 % pursuant to Article 11 (3) of Regulation (EEC) No 859/89 . Article 2 This Regulation shall enter into force on 8 May 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 7 May 1990. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 148 , 28 . 6. 1968, p. 24. (2) OJ No L 61 , 4. 3 . 1989, p. 43 . (3) OJ No L 91 , 4. 4. 1989, p. 5. (&lt;) OJ No L 159, 10. 6. 1989, p. 36. 4 OJ No L 104, 24. 4. 1990, p. 5.